DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No. 10,334,200 B2) in view of Grant et al. (US Pub. No. 2021/0211575 A1).
In considering claim 1, Cho et al. discloses all the claimed subject matter, note 1) the claimed a display device is met by the display unit 180 (Fig. 1, col. 3, line 63 to col. 4, line 40), 2) the claimed a storage is met by the storage unit 140 (Fig. 1, col. 5, lines 4-18), 3) the claimed a controller, wherein the controller is configured to perform processes of extracting, from a moving picture acquired from the storage, subjects included in the moving picture and information about each of the subjects is met by the control unit 170 (Fig. 1, col. 3, line 63 to col. 4, line 40), 4) the claimed selecting a target of magnification display from among the subjects by referring to the information is met by the display device 100 which obtains the location information of a zoom-in region 1500 corresponding to a point where the pointer 900 is located (Figs. 15-17, col. 27, line 49 to col. 28, line 42), and 5) the claimed controlling the display device to display the moving picture with a region including the target being magnified is met by the display zoom-in partial image 1600 corresponding to the zoom-in region 1500 on the main screen of the display unit 180 (Figs. 15-17, col. 27, line 49 to col. 28, line 42).  
However, Cho et al. explicitly does not disclose the claimed calculating a score of each of the subjects by referring to the information and selecting a target of magnification display from among the subjects in according with the score of each of the subjects.
Grant et al. teach that an apparatus to adjust image capture parameters having a controller for calculating a score of each of the subjects by referring to the information (Fig. 2, page 6, paragraph #0042, step 220 disclose the image analysis application assigns a relevancy score to each of the plurality of discrete objects) and for selecting a target of magnification display from among the subjects in according with the score of each of the subjects (Fig. 2, page 7, paragraph #0045, step 225 disclose determining modification options including focal adjustment and/or zoom adjustment to  the plurality of discrete objects based upon assigned relevancy score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustments of the objects of the image based upon assigned relevancy score as taught by Grant et al. into Cho et al.’s system in order to adjust the image to the needs of the clients.
In considering claim 2, the claimed wherein the information includes at least any one of a size of each of the subjects, a position of each of the subjects, presence or absence of a face of each of the subjects, a facial expression of each of the subjects, a movement of each of the subjects, a direction of each of the subjects, the number of the subjects, brightness of each of the subjects, and a composition of each of the subjects information is met by the display device 100 which obtains the location information of a zoom-in region 1500 (Figs. 15-17, col. 27, line 49 to col. 28, line 42 of Cho et al.).  
20	In considering claim 4, the claimed wherein the controlling process comprises in response to user operations, switching between overall display of the moving picture and magnification display of the subjects is met by the display zoom-in partial image 1600 corresponding to the zoom-in region 1500 on the main screen of the display unit 180 (Figs. 15-17, col. 27, line 49 to col. 28, line 42 of Cho et al.).  
In considering claim 5, the claimed wherein the extracting process comprises extracting the subjects and the information from the moving picture in response to a switch to the magnification display of the subjects is met by the display device 100 which obtains the location information of a zoom-in region 1500 corresponding to a point where the pointer 900 is located (Figs. 15-17, col. 27, line 49 to col. 28, line 42 of Cho et al.).
	Claim 6 is rejected for the same reason as discussed in claim 1 above.
Claim 7 is rejected for the same reason as discussed in claim 1 above.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No. 10,334,200 B2) in view of Grant et al. (US Pub. No. 2021/0211575 A1) and further in view of Miller, II et al. (US Patent No. 6,400,852 B1).
In considering claim 3, the combination of Cho et al. and Grant et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the selecting process comprises referring to the information about a subject selected as the target, to determine a ratio of magnification of a region including the selected subject. Miller, II et al. teach that the decompressed data is retrieved from the frame buffer by a video processor which retrieves the data at a rate compatible with the rate at which data is to be displayed by the screen, commonly, the picture format of the A/V data provided by the source is different than the picture format of the display screen such that the number of pixels and the aspect ratio (i.e., the ratio of the number of pixels in each of the horizontal and vertical dimensions of a frame) of the source data is different from that of the display (col. 1, line 28  to col. 2, line 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio as taught by Miller, II et al. into the combination of Cho et al. and Grant et al.’s system in order to improve the system and method of performing the zoom function in a display system.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422